DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          ARTAVIOUS WEST,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D14-2481

                          [November 1, 2018]

    Appeal of order denying 3.850 motion from the Circuit Court for the
Fifteenth Judicial Circuit, Palm Beach County; Sandra K. McSorley, Senior
Judge; L.T. Case No. 502007CF011861B.

  Richard L. Rosenbaum of the Law Offices of Richard Rosenbaum, Fort
Lauderdale, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Don M. Rogers,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, LEVINE and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.